The appellant has lost his license because of a void judgment, rendered in a criminal proceeding by a justice of the peace holding court in a different town from that in which it was charged that the offense was committed. To me it seems that the statute, under which he has taken an appeal from the order of the county commissioners, sufficiently indicates the intention of the General Assembly to give this remedy in such a case. He set up a claim of law before the commissioners, which they overruled. I think he could raise the same question for a review of their decision in the Superior Court in this proceeding.
In this opinion HALL, J., concurred.